Citation Nr: 0806963	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 to August 1978 and from November 1990 to May 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file is now under 
the jurisdication of the San Diego RO.  The veteran had also 
disagreed with the October 2004 rating decision's declining 
to reopen three additional claims of service connection.  His 
substantive appeal received in January 2006 limited his 
appeal to the matter of service connection for PTSD, and that 
is the only issue before the Board

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) essentially stated 
that in a claim to reopen VA must notify a claimant, with 
some degree of specificity, of the evidence and information 
necessary to reopen a claim, as well as of what evidence and 
information necessary to substantiate the underlying claim of 
service connection.  Review of the claims file revealed that 
notice in this regard has been incomplete.

A final rating decision in March 1999 denied service 
connection for PTSD on the basis that there was no confirmed 
medical diagnosis of PTSD, and that "the evidence was also 
inadequate to establish that a stressful experience 
occurred".  The veteran filed the instant claim to reopen in 
April 2004.  Although July 2004 correspondence (prior to 
Kent) notified him generally that he needed to submit new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD, and also provided a general 
definition for such evidence, the notice provided was not 
Kent- compliant.  He was not advised as to what type of 
evidence would be considered new and material, and was not 
advised of what additional evidence was needed to 
substantiate the underlying claim of service connection for 
PTSD.  From the veteran's statements, it does not appear that 
he is aware of either what is needed to reopen the claim, or 
what is needed to substantiate the underlying claim.  As the 
Court has held that failure to provide the type of notice 
outlined in Kent is a prejudicial notice defect, the Board 
has no recourse but to remand this matter for proper notice.

Accordingly, the case is REMANDED for the following:

1.  Regarding his claim to reopen the 
claim of entitlement to service connection 
for PTSD, the RO should issue the veteran 
the type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material, as well as what is necessary 
to establish service connection for PTSD.  
Since the prior final decision was based 
essentially on a finding that there was no 
confirmed medical diagnosis of PTSD or 
evidence of an inservice stressor, the 
notice should specify that for evidence to 
be considered new and material, it would 
have to tend to show both that the veteran 
has a confirmed medical diagnosis of PTSD, 
and that he was exposed to a (verifiable) 
stressor event in service.  He should also 
be advised that to substantiate the 
underlying claim of service connection for 
PTSD, there would have to be competent 
evidence that the current diagnosis of 
PTSD is related to the inservice stressor.  
The veteran and his representative should 
have the opportunity to respond, and the 
RO should arrange for any further 
development suggested by their response.

2.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

